Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144137                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TOWNSHIP OF PENNFIELD,                                                                                   Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 144137
                                                                    COA: 301146
                                                                    Calhoun CC: 2010-001506-AR
  BRUCE ALAN COLLARD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 27, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
           p0319                                                               Clerk